DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 09/07/2021.
Claims 1, 8, and 15 have been amended and no claims have been added and/or canceled.
Claims 1-20 are pending with claims 1, 8, and 15 as independent claims.
This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16, and 19-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2010/0115451, pub. May 2010, hereinafter as Moore) in view of Paulsami et al. (US 2011/0066982, pub. 03/17/2011, hereinafter as Paulsami).

As per claim 1, a system, comprising: 
a non-transitory memory for storing instructions; one or more hardware processors that are coupled to the non-transitory memory (Moore discloses in [0015-0017] “Processor 116 is capable of executing, performing, and/or otherwise effectuating processor-executable instructions. Media 118 is comprised of one or more processor-accessible media. In other words, media 118 may include processor-executable instructions that are executable by processor 116 to effectuate the performance of functions by device 110.” Processor 116 executes instructions stored in media 118and the recording may be an indication of memory) and that are configured to execute the instructions to cause the system to perform operations comprising: 
receiving an indication of a first one or more actions in a user interface of an application; (Moore discloses in [0057] “a user selects a link for a second page from a first page at an original tab…[0058] browser application 102 determines that a new tab is to be opened. This determination may be based on any trigger, including manual ones. By way of example only, the trigger may be a manual open-in-new -tab request by a user, an open-in-new -tab indicator 212B link property 212 of the link 210”. EX.: the one or more actions may be implemented on a link to open a browser application and load an original page A. then, another link 210 may be activated to load page B on a new tab)
determining that the indication of the first one or more actions corresponds to a first state in a first path, the first state comprising a visual change from an initial appearance of the user interface of the application, the first path corresponding to a first sequence of one or more user interactions with the user interface of the application; (Moore discloses in [0057-61] that the user may activate, action, link 210 in page A to load page B, which represents a first state, wherein the first state may represent visual change on the UI of the browser. Then a pointer represents a first path from page A to page B may be generated as illustrated in fig. 4(A))
subsequent to receiving the indication of the first one or more actions, receiving an indication of a second one or more actions in the user interface of the application; (Moore discloses in [0057-0062] that the user may activate a link in page B to load page C and activate link in page C to load page D and activate a link in page D to load page E)
determining that the indication of the second one or more actions corresponds to a second state in the first path of the first sequence of one or more user interactions with the user interface of the application; (Moore discloses in [0057-0062] that page C may represent the second state, which is generated based on activating link in page B and the travelogue associated with page C indicates a pointer or path back to page B and page A as illustrated in fig. 4A)
determining that the user interface has returned to the first state; (Moore discloses in [0054] “after a user moves backward from page E to page C (e.g., by activating a backward button twice).” EX.: The user may navigate backward using the browser backward command to return page B from page C based on the order in travelogue pointers that create history sequence or path that associates visited pages)
subsequent to receiving the indication of the second one or more actions, receiving an indication of a third one or more actions in the user interface of the application; (Moore discloses in [0041] that a third action by the user may load page D 
determining that the indication of the third one or more actions corresponds to a third state in a second path, the second path corresponding to a second sequence of one or more user interactions with the user interface of the application and comprising the first state and the third state; (Moore discloses in [0048-0050] “when a user requests that page C be retrieved and loaded, browser application 102 causes page C be loaded in a new tab 208, as indicated at 406. Browser application 102 may cause page C to be loaded into a new tab for any one or more of many possible triggers…After the new tab 208 is created as indicated at 406, page C is loaded in the new tab 208, and a new travelogue is initialized to correspond to page C. In this travelogue corresponding to page C, an entry directed to page B' is added. The B' historical entry differs from other historical entries as described herein above with regard to FIGS. 4(A) and 4(B) as indicated by the apostrophe (').” EX.: page C represents the third state and the pointer, indicated by B with apostrophe, to page B in the travelogue associated with page C represents a second path between path page A to page B and path page C to page E. Thus, the instruction to open pages C-E in a new tab may represent a second path) and 
Moore does not explicitly disclose 
displaying in the user interface an indication of the first state, an indication of the first path, the received indication of the first one or more actions in the user interface of the application, and an indication whether other states are not in the first path; displaying in the user interface an indication of the second state, updating the indication of the first path to indicate that the first path comprises the second state, the received indication of the second one or more actions in the user interface of the application, and the indication whether other states are not in the first path; displaying in the user interface an indication of the third state, an indication of the second path, the received indication of the third one or more actions in the user interface of the application, and an indication whether other states are not in the first path and second path. However, Paulsami, in an analogous art, discloses ([0072-0073] “FIG. 4 illustrates an exemplary display 435, returned in response to selection of a "Browse History" choice 430, of the tree-based session browse history at the conclusion of Step 5 of the link navigation scenario (See column 3). As previously described, the session browse history contains two branches from page B, and it was noted that a traditional stack-based browse history has a limitation because it does not contain both branches. In the exemplary display 435, each level of the hierarchy is represented as a column, with the "root" node being at column 1 (the far left). Thus, a parent-child link connects the parent (column N) with the child (column N+1) along a row. In the diagram 435, page A (column 1) is linked to one child node, page B (column 2), and that is designated with an arrow icon. Page B also has child links, designated by an arrow icon. The two child links of page B (representing the two branches in the browse history) begin on separate rows in column 3. Page D, the link currently being displayed by the web browser, may be designated by color, as in this example, or another graphic design attribute.” And in [0067] “the presence of the additional branch from page B, which was removed from a stack-based browse history EX.: current state or displayed page may be indicated by dark color as indicated in figs. 3-4. Paulsami discloses display of navigation history by displaying indicators for backward and forward browser commands, displaying indicators of first state (e.g. page B), second state (e.g. page C), and third state (e.g. page D). In addition, Paulsami discloses arrow indicators of the first path from state page B to state page C and the second path from state page B to state page D. States that are not in the first path may be state page D and states that not in the second path may be state page C because the first path may comprise states from pages A-B-C and the second path may be states from pages A-B-D. see step 5 for tree-browse history bottom-right fig. 1. The teaching of Paulsami does not disclose states that are not in the first path and the second path. However, it would be obvious from the teaching of Paulsami that a third path can be created if a third link is activated in page B to generate page x, for example. In such scenario, page x would not be in the first path and the second path)
Moore does not explicitly disclose
an indication of states from other paths, the indication of states from other paths not connected to the first path…the indication of states from other paths, the indication of states from other paths not connected to the first path. However, Paulsami, in an analogous art, discloses in ([0067] “the presence of the additional branch from page B, which was removed from a stack-based browse history (See Step 4 in column 2), is indicated in the Back Button drop-down menu by a second Forward Button icon 215 that is associated with page B.” EX.: fig. 2B shows a first path A-B-D-E corresponds to Link Navigation #4 in fig. 1 such that state C is removed, or not connected, in the display in fig. 2B. in other words, the navbar UI display may show partial tree navigation history or show full navigation history as in fig. 2C)
Moore does not explicitly disclose
the indication of states from other paths, the indication of states from other paths not connected to the first path and the second path. However, Paulsami discloses in ([0062-0065] “the navbar may comprise a Back Button icon 110, a drop-down menu icon 115 for display of links previously visited prior to the currently displayed link, a Forward Button icon 120, and a drop-down menu icon 125 for display of links previously visited subsequent to the currently displayed link. The navbar UI may further comprise a session browsing history drop-down menu icon 130, which enables a user to view at least a subset of a tree-based session browse history and select a link from that displayed history for random access navigation.” EX.: the navbar may only show the current state page D without showing any path. In other words, first path and second are not shown)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moore with the teaching of Paulsami provide visual tree-browsed history that would allow a user to navigate complex visited pages tree structure by utilizing one or more browser navigation backward and forward commands. See fig. 2C.

As per claim 2, 9, and 16, the rejection of the system of claim 1 is incorporated and further wherein the operations further comprise:
 visually distinguishing a portion of the indication of the second path corresponding to the first state and a portion of the second path corresponding to the third state. However, Paulsami disclose in (figs. 1, 2C, and 4, visually a second path from page B, first state, to page D, third state, may be distinguished in the drop-down Browse History 430 in fig. 4 as taught in rejection of claim 1) 
Moore discloses modifying the user interface of the application to reflect the first state or second state based upon which state is currently selected; (Moore disclose in [0037] backward and forward commands that change current state such as from page B to page A based on activating backward command and from page B to page C based on activating forward command). 

As per claim 5, 12, and 19, the rejection of the system of claim 1 is incorporated and further wherein the operations further comprise: 
determining a number of successor states for at least one of the first state, the second state, and the third state; (Moore discloses in [0057-0064] EX.: the number of successor states may be indicated by the travelogue associated with page E such that Pages A-E may be navigated using the browser application navigation controls) and
Moore does not explicitly disclose displaying an indication of the number of successor states for at least one of the first state, the second state, and the third state. However, Paulsami discloses in ([0065 and 0073] “a user may be provided with an interactive view of a tree-based browse session history 435 in response to selection 

As per claim 6, 13, the rejection of the system of claim 5 is incorporated and further wherein the indication of the number of successor states is associated with the first state, the second state, or the third state; (the teaching of Moore teaches sequence states may be associated with the firs travelogue or the second new travelogue as illustrated in fig. 4C). 

As per claim 7, 14, and 20, the rejection of the system of claim 1 is incorporated and further wherein the operations further comprise: providing navigation controls for the first path, wherein the navigation controls are selectable by a user, and rewind or forward the user interface of the application through states associated with the first path; (Moore teaches in [0054] “after a user moves backward from page E to page C (e.g., by activating a backward button twice). Consequently, a user who has backed up to page C, instead of further backing up to page B at the old tab, can elect to move forward to page D at the new tab.” The backward and forward commands provide navigation controls for displaying next one or more pages or previous one or more pages indicated by pointers in the travelogue associate with each page). 

As per claim 8, a computer-implemented method, comprising: 
receiving an indication of a first one or more actions in a user interface of an application; (rejected based on rationale used in the rejection of claim 1)
determining that the indication of the first one or more actions corresponds to a first state in a first path, the first state comprising a visual change from an initial appearance of the user interface of the application, the first path corresponding to a first sequence of one or more user interactions with the user interface of the application; (rejected based on rationale used in the rejection of claim 1)
displaying in the user interface an indication of the first state, an indication of the first path, the received indication of the first one or more actions in the user interface of the application, an indication of states from other paths, the indication of states from other paths not connected to the first path, and the indication whether other states are not in the first path, (rejected based on rationale used in the rejection of claim 1) 
wherein the display of the indication of the first state and the indication of the first path is maintained in the user interface of the application independent of subsequent user interactions with the user interface;
subsequent to receiving the indication of the first one or more actions, receiving an indication of a second one or more actions in the user interface of the application; (rejected based on rationale used in the rejection of claim 1)
determining that the indication of the second one or more actions corresponds to a second state in the first path of the first sequence of one or more user interactions with the user interface of the application; (rejected based on rationale used in the rejection of claim 1)
displaying in the user interface an indication of the second state, updating the indication of the first path to indicate that the first path comprises the second state, the received indication of the second one or more actions in the user interface of the application, the indication of states from other paths, the indication of states from other paths not connected to the first path, and the indication whether other states are not in the first path, (rejected based on rationale used in the rejection of claim 1)
wherein the display of the indication of the second state is maintained in the user interface of the application independent of subsequent user interactions with the user interface;
determining that the user interface has returned to the first state; (rejected based on rationale used in the rejection of claim 1)
subsequent to receiving the indication of the second one or more actions, receiving an indication of a third one or more actions in the user interface of the application; (rejected based on rationale used in the rejection of claim 1)
determining that the indication of the third one or more actions corresponds to a third state in a second path, the second path corresponding to a second sequence of one or more user interactions with the user interface of the application and comprising the first state and the third state; (rejected based on rationale used in the rejection of claim 1) and 
displaying in the user interface an indication of the third state, an indication of the second path, the received indication of the third one or more actions in the user interface of the application, the indication of states from other paths, the indication of states from other paths not connected to the first path and the second path, and the indication whether other states are not in the first path and second path, (rejected based on rationale used in the rejection of claim 1) 
Moore does not explicitly disclose wherein the display of the indication of the first state and the indication of the first path is maintained in the user interface of the application independent of subsequent user interactions with the user interface; wherein the display of the indication of the second state is maintained in the user interface of the application independent of subsequent user interactions with the user interface; wherein the display of the indication of the first state and the indication of the first path is maintained in the user interface of the application independent of subsequent user interactions with the user interface. However, Paulsami discloses in ([0064 and 0073] “the navbar may comprise a Back Button icon 110, a drop-down menu icon 115 for display of links previously visited prior to the currently displayed link, a Forward Button icon 120, and a drop-down menu icon 125 for display of links previously visited subsequent to the currently displayed link. The navbar UI may further comprise a session browsing history drop-down menu icon 130, which enables a user to view at least a subset of a tree-based session browse history and select a link from that displayed history for random access EX.: the display of the indication of the first state and/or the second state and the indication of the first path and/or the second path may be maintained in a drop-down menu 420. See figs. 3-4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Moore with the teaching of Paulsami provide visual tree-browsed history that would allow a user to navigate complex visited pages tree structure by utilizing one or more browser navigation backward and forward commands. See fig. 3.

As per claim 15, a non-transitory computer readable medium, storing machine readable instructions that, when executed by one or more processors, cause the one or more processors to: 
receiving an indication of a first one or more actions in a user interface of an application; (rejected based on rationale used in the rejection of claim 1)
determining that the indication of the first one or more actions corresponds to a first state in a first path, the first state comprising a visual change from an initial appearance of the user interface of the application, the first path corresponding to a first sequence of one or more user interactions with the user interface of the application; (rejected based on rationale used in the rejection of claim 1)
displaying in the user interface an indication of the first state, an indication of the first path, the received indication of the first one or more actions in the user interface of the application an indication of states from other paths, the indication of states from other paths not connected to the first path, and an indication whether other states are not in the first path, (rejected based on rationale used in the rejection of claim 1)
wherein the display of the indication of the first state and the indication of the first path is maintained in the user interface of the application independent of subsequent user interactions with the user interface; (rejected based on rationale used in the rejection of claim 8)
subsequent to receiving the indication of the first one or more actions, receiving an indication of a second one or more actions in the user interface of the application; (rejected based on rationale used in the rejection of claim 1) 
determining that the indication of the second one or more actions corresponds to a second state in the first path of the first sequence of one or more user interactions with the user interface of the application; (rejected based on rationale used in the rejection of claim 1)
displaying in the user interface an indication of the second state, updating the indication of the first path to indicate that the first path comprises the second state, the received indication of the second one or more actions in the user interface of the application, the indication of states from other paths, the indication of states from other paths not connected to the first path, and the indication of whether other states are not in the first path, (rejected based on rationale used in the rejection of claim 1) 
wherein the display of the indication of the second state is maintained in the user interface of the application independent of subsequent user interactions with the user interface; (rejected based on rationale used in the rejection of claim 8)
determining that the user interface has returned to the first state; (rejected based on rationale used in the rejection of claim 1)
subsequent to receiving the indication of the second one or more actions, receiving an indication of a third one or more actions in the user interface of the application; (rejected based on rationale used in the rejection of claim 1)
determining that the indication of the third one or more actions corresponds to a third state in a second path, the second path corresponding to a second sequence of one or more user interactions with the user interface of the application and comprising the first state and the third state; (rejected based on rationale used in the rejection of claim 1) and 
displaying in the user interface an indication of the third state, an indication of the second path, and the indication of the third one or more actions in the user interface of the application, the indication of states from other paths, the indication of states from other paths not connected to the first path and the second path, and an indication whether other states from other paths not in the first path and the second path, (rejected based on rationale used in the rejection of claim 1)
wherein the display of the indication of the first state and the indication of the first path is maintained in the user interface of the application independent of subsequent user interactions with the user interface; (rejected based on rationale used in the rejection of claim 8).  

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Paulsami in view of Bauersfeld et al. (US 6,195,679, pub. February 2001, hereinafter as Bauersfeld).

As per claim 3, 10, and 17, the rejection of the system of claim 1 is incorporated and further wherein the operations further comprise: 
Moore does not explicitly disclose receiving an indication by the user to bookmark the second state. However, Paulsami disclose in ([0074] “the presence of a link in the user's browser bookmarks/favorites (along with an option to add the link to the browser bookmarks/favorites if it is not present).”). 

As per claim 4, 11, and 18, the rejection of the system of claim 3 is incorporated and further wherein the operations further comprise:
Moore does not explicitly disclose receiving a selection of the bookmark; and presenting the user interface with visual changes associated with the first state and the second state. However, Bauersfeld teaches in [col. 4, lines 31-41] “There are several functions of the Mark button 405. One function is to place the current page in the current session history folder every time the Mark button 405 is clicked. The Back 403 and Forward 404 buttons traverse only those items that have been marked… With respect to FIG. 6, the current page can be bookmarked 606 in the current folder.” EX.: the visual changes may be implemented by back and forward buttons and the user may select pages to be bookmarked in the current folder). 
.

Response to Arguments
Applicant's arguments filed on 09/07/2021 have been fully considered but they are not persuasive.
Argument: applicant’s argument may be based on amendment to the independent claims.
Response: new mappings in the reference of Paulsami have been indicated and applied to show how the reference of Paulsami would reject the amendment as detailed above in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        12/03/2021

/SHAHID K KHAN/Examiner, Art Unit 2178